Case 5:19-cv-01639-EEF-JPM Document 8 Filed 09/24/20 Page 1 of 1 PageID #: 165




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

 MICHAEL RHODES,                           CIVIL ACTION NO. 5:19-CV-1639-P
 Petitioner

 VERSUS                                    JUDGE ELIZABETH E. FOOTE

 WARDEN DARREL VANNOY,                     MAGISTRATE JUDGE PEREZ-MONTES
 Respondent

                                     JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein (ECF No. 4), and after an independent review of the record,

including the Objection filed by Petitioner (ECF No. 7), having determined that the

findings and recommendation are correct under the applicable law;

       IT IS ORDERED that the Petition (ECF No. 1) is hereby DISMISSED for lack of

jurisdiction, WITH PREJUDICE as to the jurisdictional issue, and WITHOUT PREJUDICE

as to the merits of Petitioner’s claim.
                                                               24th
       THUS DONE AND SIGNED, at Shreveport, Louisiana, on this ____ day of
    September
_______________, 2020.



                                          _____________________________________
                                          ELIZABETH E. FOOTE
                                          UNITED STATES DISTRICT JUDGE
